FOURTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FOURTH AMENDMENT dated this 14th day of August, 2009, to the Transfer Agent Servicing Agreement dated as of August 10, 2004, as amended August 15, 2005, June 8, 2007 and October 8, 2007, (the "Agreement"), is entered into by and between Intrepid Capital Management Funds Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees; and WHEREAS, Paragraph 9of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. INTREPID CAPITAL MANAGEMENT U.S. BANCORP FUND SERVICES, LLC FUNDS TRUST By:/s/ Mark F. Travis By: /s/ Michael R. McVoy Name: Mark F. Travis Name:Michael R. McVoy Title: President Title:Executive Vice President 1 Exhibit B to the Transfer Agent Servicing Agreement Intrepid Capital Management TRANSFER AGENT & SHAREHOLDER SERVICES ANNUAL FEE SCHEDULE Effective in Conjunction with the Launch of the Intrepid Small Cap Class I Service Charges to the Fund* Annual Shareholder Account Fee (see minimum) uNo-Load- $[] /account uClosed Accounts - $[]/account Annual Minimum u$[]Intrepid Capital Fund u$[]Intrepid Small Cap Fund uIntrepidSmall Cap Fund Class I $[] $[]beginning October 1, 2010 $[]beginning October 1, 2011 u$[]Intrepid Income Fund u$[]Intrepid All Cap Fund Activity Charges uTelephone Calls - $[]/minute uAML New Account Service - $[]/new domestic accounts and $[]/new foreign account; $[]/shareholder verification uOmnibus Account Transaction $[]/transaction uDaily Valuation Trades $[]/trade uACH/EFT Shareholder Services: $[]/month/fund group $[]/ACH item, setup, change $[]/correction, reversal Literature Fulfillment Services uAccount Management $[]/month (account management, lead reporting and database administration) uOut-Of-Pocket Expenses Kit and order processing expenses, postage And printing * Subject to CPI increase, Milwaukee MSA. Qualified Plan Fees (Billed to Investors) u$[]/qualified plan acct (Cap at $[]SSN) u$[]/Coverdell ESA acct (Cap at $[]/SSN) u$[]/transfer to successor trustee u$[]/participant distribution (Excluding SWPs) u$[]/refund of excess contribution Shareholder Fees (Billed to Investors) u$[]/outgoing wire transfer u$[]/overnight delivery u$[]/telephone exchange u$[]/return check or ACH u$[]/stop payment u$[]/research request per account (Cap at $[]/request) (For requested items of the second calendar year [or previous] to the request) Out-of-pocket Costs - Including but not limited to: uTelephone toll-free lines, call transfers, etc. uMailing, sorting and postage uStationery, envelopes uProgramming, special reports uInsurance, record retention, microfilm/fiche uProxies, proxy services uLost shareholder search uACH fees uNSCC charges uAll other out-of-pocket expenses 2
